              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :           CIVIL ACTION
3909 REALTY LLC and GUY                     :
SHITRIT,                                    :
              Plaintiffs,                   :
     v.                                     :           No.    21-0030
                                            :
                                            :
CITY OF PHILADELPHIA                        :
             Defendants.                    :
                                            :


                                    ORDER
      AND NOW, this 8th day of June 2021, upon consideration of Defendant’s

Motion to Dismiss For Failure to State a Claim (ECF No. 10) and Plaintiffs’

Response in Opposition (ECF No. 11), it is hereby ORDERED that Defendant’s

Motion to Dismiss (ECF No. 10) is GRANTED.

      It is FURTHER ORDERED that Plaintiffs’ Amended Complaint (ECF No.

8) is DISMISSED without prejudice.




                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE
